Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 18, 2018

                                       No. 04-17-00692-CV

                               COMAL AG OPERATIONS, LLC,
                                       Appellant

                                                  v.

            Justin KELLEY, Emily Kelley, Valmark Chevrolet, Federated Insurance,
                                        Appellees

               From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0910-CV-A
                               Jessica Crawford, Judge Presiding

                                          ORDER
       This is an accelerated appeal of the trial court’s September 29, 2017 order granting Justin
Kelley and Emily Kelley’s motion to dismiss under the Texas Citizens Participation Act (TCPA).
See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003 (West 2014) (motion to dismiss).
         Appellees’ briefs were due on December 27, 2017. See TEX. R. APP. P. 38.6(b). After
Valmark Chevrolet did not timely file an appellee’s brief, we advised Valmark that it was an
appellee in this appeal, it had the choice to file—or not file—an appellee’s brief, but if it chose to
file a brief, we ordered Valmark to file it by January 16, 2018.
        On January 12, 2018, Valmark filed its brief and a motion for extension of time to file the
brief. The motion is GRANTED. Valmark’s brief is deemed timely filed.



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.

                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court